 1   Derek H. Lim (Bar No. 209496)
     Shannon E. Mallory (Bar No. 285569)
 2   DEMLER, ARMSTRONG & ROWLAND, LLP
     1350 Treat Boulevard, Suite 400
 3   Walnut Creek, CA 94597
     Telephone:    (415) 949-1900
 4   Facsimile:    (415) 354-8380
     Email:        lim@darlaw.com
 5                 mal@darlaw.com

 6   Attorneys for Defendants
     SWIFT TRANSPORTATION CO. OF
 7   ARIZONA, LLC and SCOTT HARLEY JEWELL

 8   Robert A. Piering (Bar No. 166858)
     John D. Beals (Bar No. 200596)
 9   PIERING LAW FIRM
     775 University Avenue
10   Sacramento, CA 95825
     Telephone:     (916) 446-1944
11   Facsimile:     (916) 446-1222
     Email:         rob@pieringlawfirm.com
12                  john@pieringlawfirm.com

13   Attorneys for Plaintiff
     BHENJANELL DAYRIT
14

15                                UNITED STATES DISTRICT COURT

16               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

17   BHENJANELL DAYRIT,                             )   Case No. 2:18-CV-02855-JAM-DB
                                                    )
18                         Plaintiff,               )   STIPULATION AND ORDER TO
                                                    )   CONTINUE EXPERT DISCOVERY
19          v.                                      )   AND DISCOVERY CUT OFF
                                                    )   DEADLINES
20   SWIFT TRANSPORTATION CO OF                     )
     ARIZONA, LLC, a business organization              Action Filed:         June 28, 2017
21   of unknown status; SCOTT HARLEY                )   Removal Date:         October 25, 2018
     JEWEL; and DOES 1 through 50,                  )   Trial Date:           June 8, 2020
22   inclusive,                                     )
                                                    )
23                         Defendants.              )

24          Pursuant to Federal Rule of Civil Procedure 16(b)(4) and Local Rule 143, Defendants
25   SWIFT TRANSPORTATION CO. OF ARIZONA, LLC and SCOTT HARLEY JEWELL
26   (“Defendants”) and Plaintiff BHENJANELL DAYRIT (“Plaintiff”), by and through their
27   respective attorneys of record, hereby stipulate and agree as follows:
28   ///

                                                   1               Case No. 2:18-CV-02855-JAM-DB
                 STIPULATION AND [proposed] ORDER TO CONTINUE DISCOVERY DEADLINES
 1          1.         The parties have been diligently conducting discovery in this matter. The parties

 2   have exchanged initial disclosures and written discovery; Defendants have obtained Plaintiff’s

 3   medical records and are working to obtain pertinent records and information concerning the

 4   automobile insurance for the vehicle Plaintiff was operating at the time of the subject accident,

 5   including via records subpoenas and depositions; and Defendants have deposed Plaintiff and his

 6   aunt and named insured on said policy. The parties are also working cooperatively to reschedule

 7   the depositions of Plaintiff’s mother and friend, which were taken off calendar last minute due to

 8   unavailability.

 9          2.         The parties have agreed to participate in mediation with Nicholas K. Lowe on

10   October 14, 2019. This was his earliest available date.

11          3.         The parties are presently meeting and conferring about scheduling a Federal Rule

12   of Civil Procedure 35 physical examination of Plaintiff.

13          4.         Initial expert disclosures are currently due on November 22, 2019. This leaves

14   the parties with about one (1) month after mediation to disclose expert witnesses and their

15   reports.

16          5.         For purposes of judicial economy and efficiency, and to allow the parties’ some

17   additional time for discovery post-mediation, the parties hereby stipulate and agree that it is in

18   the best interests of this matter to extend the expert discovery deadlines and the discovery cut off

19   deadline by approximately one (1) month. The parties do not seek a continuance of any other

20   deadlines, or to continue the May 1, 2020 final pre-trial conference or the June 8, 2020 jury trial.

21          6.         This is the parties’ first request for an extension of time.

22          7.         The parties submit that there would be no prejudice by continuing these discovery

23   deadlines.

24   ///

25   ///

26   ///

27

28

                                                    2               Case No. 2:18-CV-02855-JAM-DB
                  STIPULATION AND [proposed] ORDER TO CONTINUE DISCOVERY DEADLINES
 1

 2          8.      Based on the foregoing reasons, and for good cause shown, the parties hereby

 3   stipulate and agree to the following proposed schedule, or to continued dates as set by this court:

 4
                                                 Current Deadline             Proposed Deadline
 5   Expert Disclosure                           November 22, 2019            December 20, 2019
 6   Rebuttal Expert Disclosure                  December 6, 2019             January 6, 2020
     Close of Discovery                          January 24, 2020             February 1, 2020
 7   Dispositive Motion Filing Deadline          February 25, 2020            February 25, 2020
     Dispositive Motion Hearings                 March 24, 2020               March 24, 2020
 8   Final Pre-Trial Conference                  May 1, 2020                  May 1, 2020 at 10 a.m.
     Jury Trial (7-10 Day Estimate)              June 8, 2020                 June 8, 2020 at 9 a.m.
 9

10          IT IS SO STIPULATED:
11   Dated: September 25, 2019                      DEMLER, ARMSTRONG & ROWLAND, LLP
12

13                                                  By: /s/ Derek H. Lim
14                                                      Derek H. Lim
                                                        Shannon E. Mallory
15                                                      Attorneys for Defendants
                                                        SWIFT TRANSPORTATION CO. OF
16                                                      ARIZONA, LLC and SCOTT HARLEY
                                                        JEWELL
17

18   Dated: September 25, 2019                      PIERING LAW FIRM
19

20                                                  By: /s/ Robert A. Piering
                                                        (as approved on September 25, 2019)
21                                                      Robert A. Piering
                                                        John D. Beals
22                                                      Attorneys for Plaintiff
                                                        BHENJANELL DAYRIT
23

24          IT IS SO ORDERED:
25   Dated: 9/25/2019                               /s/ John A. Mendez_______________
                                                    U.S. DISTRICT COURT JUDGE
26

27

28

                                                   3               Case No. 2:18-CV-02855-JAM-DB
                 STIPULATION AND [proposed] ORDER TO CONTINUE DISCOVERY DEADLINES
